Citation Nr: 9921199	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-43 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence as been submitted to reopen 
a claim for service connection for the residuals of a low back 
injury.  

2.  Whether the claim for service connection for residuals of a 
cervical spine injury, to include arthritis and congenital 
narrowing of the cervical spinal canal, is well grounded.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1951 to August 1973. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1993 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a March 1999 Board decision reopening of claims for service 
connection for hypertension and an enlarged heart, and for 
arthritis and bursitis of the shoulders was denied and a 
compensable rating for otitis media was denied.  The claims now 
before the Board were remanded to clarify whether an earlier 1979 
denial of service connection for residuals of a back injury had 
included residuals of an injury of the cervical spine.  In a May 
1999 supplemental statement of the case (SSOC) the RO clarified 
that the 1979 denial had not included residuals of an injury of 
the cervical spine.  

In the March 1999 Board remand the attention of the RO was drawn 
to a claim for service connection for hemorrhoids.  In this 
regard, the Board notes that while a June 6, 1951 examination for 
entrance revealed no hemorrhoids, a history of mild hemorrhoids 
with constipation was noted in an adjunct medical history 
questionnaire and a June 10, 1951 notation indicates that 
hemorrhoids had existed prior to service.  However, the claim for 
service connection for hemorrhoids, which has never previously 
been adjudicated, has still not been addressed by the RO.  
Accordingly, this matter is again referred to the RO for 
adjudication.  


FINDINGS OF FACTS

1.  An unappealed rating action of February 1979, of which the 
veteran was notified, denied service connection for residuals of 
a low back injury and the veteran was notified that reopening of 
that claim was denied in March 1989, when again no appeal was 
taken.  

2.  The evidence received since the rating action of March 1989 
is not new and material and when considered together with the 
evidence previously on file does not reopen the claim of service 
connection for residuals of a low back injury.  

3.  Acute and transitory symptoms of the cervical spine, 
following an inservice injury, resolved without residual 
disability and the current chronic cervical spine disability, 
including arthritis, is first demonstrated years after service 
and is not shown to be of service origin, and congenital 
narrowing of the cervical spinal canal is not shown to have been 
aggravated during service.  

4.  There is no competent medical evidence that current 
disability of the veteran's cervical spine is related to 
inservice symptoms of the cervical spine.  


CONCLUSIONS OF LAW

1.  The unappealed rating actions of February 1979, which denied 
service connection for residuals of a back injury, and the March 
1989 rating action which denied reopening of that claim, with 
the veteran having been notified of each determination, are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (1998).  

2.  The new and material evidence, when considered with the old 
evidence, is not sufficient to reopen the claim for service 
connection for residuals of a low back injury.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran has not presented a well grounded claim of 
entitlement to service connection for residuals of a cervical 
spine injury, to include arthritis and congenital narrowing of 
the cervical spinal canal.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to establishing a well grounded claim and as to 
reopening a previously denied claim, the doctrine of resolving 
the benefit of the doubt in favor of a claimant, contained in 38 
U.S.C.A. § 5107(b) (West 1991), is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); and Martinez v. Brown, 6 Vet. App. 462, 
464 (1994).  Likewise, the duty to assist in developing evidence 
in support of a claim under 38 U.S.C.A. § 5107(a) does not 
attach until after a well grounded claim is submitted or new and 
material evidence has been submitted to reopen the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gowen v. Derwinski, 3 Vet. 
App. 286, 289 (1992); and Grossmand v. Principi, 3 Vet. App.  
445, 447 (1992).  

Background

The October 1951 examination for service entrance was negative as 
to the veteran's cervical and lumbosacral spine.  

On January 7, 1954 while working on a parked plane the veteran 
was struck by an approaching aircraft.  He complained of pain in 
his back and neck.  There was no evidence of bony injury and he 
had full range of motion of his joints.  He had pain in the 
lumbar region on motion.  X-rays of the lumbar spine were 
negative.  On January 11, 1954 he was medically determined to be 
fit for duty.  

In February 1954 the veteran complained of dull pain in the right 
side of his neck, from about the level of about C3, superiorly, 
to the base of the skull.  There was a continuous sensation of 
paresthesia over this area, varying from numbness to tingling.  
He had had history of repeated injuries dating back four years 
which included severe strains of his neck acquired playing 
football, and having fallen on his right shoulder and neck after 
being struck by the wing of an aircraft, and having been hit in 
the nuchal region by a flying piece of metal.  The provisional 
diagnoses were neuralgia and myositis of the right cervical 
region.  A herniated cervical nucleus pulposus (HNP) was to be 
ruled out.  X-rays were unremarkable except for convex curvature 
of the cervical spine to the left which could be accounted for by 
spasm of the cervical muscles on the right.  Lateral flexion to 
the left accentuated the pain on the right and there seemed to be 
minimum tenderness of the muscles, per se.  

In March 1954 it was noted that the veteran still had a sore neck 
from the injury in January 1954.  In June 1954 it was again noted 
that he had persistent symptoms of pain and stiffness in his 
neck.  The provisional diagnosis was a neck strain.  In July 1954 
it was noted that he had a history of having injury his neck in 
1948 while playing football, and a second injury in January 1954.  
He had complained of pain and stiffness of the neck since the 
1954 injury.  On examination he had full range of motion with 
subjective complaints of pain on hyperextension of the neck.  
There was no local tenderness or nodules in his neck.  X-rays of 
his cervical spine were negative for bone or joint abnormalities.  
The impression was that an orthopedic cause for his symptoms 
could not be found.  In view of his history of joint complaints, 
a medical investigation for a systemic cause might be helpful.  A 
functional component was believed to be a distinct possibility.  

Another clinical notation reflects that the veteran also 
complained of aching in his neck which sometimes radiated up into 
the back of his neck.  He also noted a "clicking" upon turning 
his head.  He had had neck pain since his January 1954 injury and 
for some time had had pain in other joints.  In 1948 he had been 
treated for neck pain by a chiropractor with good results.  He 
had also complained of slight weakness of the right arm since the 
1954 accident.  On examination he had a slight curvature of the 
spine with moderate lordosis.  His neck was entirely supple and 
there was no limitation of motion of the neck and no pain on 
motion.  No motor weakness was found in his arms or legs.  Deep 
tendon reflexes were present and equal.  The impression was that 
no evidence of neurological disease could be found.  The 
headaches and tightness in the back of his neck were of a tension 
type if his history was correct.  The examiner also stated that 
he was sure that there were some emotional factors present, some 
of which were discussed with the veteran.  

In July 1956 it was noted that the veteran had complained of 
almost constant stiffness in his neck since the 1954 injury and 
had complained of episodes of severe headaches.  Previously, he 
had been told that there were due to calcium deposits in his 
neck.  The provisional diagnosis was recurrent headaches and he 
was referred for neurological evaluation.  The veteran was then 
evaluated and it was noted that he had had a series of frequent 
frontal headaches, similar to the present ones, from the age of 
15 to 17.  He had been told he had sinusitis.  His present 
headaches had started about 3 months after the January 1954 
injury.  He did not complained of neck discomfort to any degree.  
The impression was functional headaches - largely on a tension 
basis.  

The examination for service retirement, while noting that the 
veteran's gout had been treated with Allopurinol, found no 
abnormality of the veteran's cervical or lumbosacral spine.  In 
an adjunct medical history questionnaire he reported having had, 
with respect to his genitourinary system, back pain, but with 
respect to his musculoskeletal system he reported not having had 
arthritis, backaches or weakness but sometimes having had muscle 
pain or cramps.  

On VA general medical examinations in 1974 and 1978 the veteran 
had no complaints of low back or neck pain and did not relate any 
history of post service treatment for disability of the neck or 
low back.  On examination in 1974 his neck was freely movable.  

By letter dated February 14, 1979 the veteran was informed that 
service connection had been denied for contusions of his back and 
he was informed of his appellate rights but no appeal was 
initiated.  

Thereafter, with his letter received in April 1979, the veteran 
submitted statements from five service comrades.  In his April 
1979 statement the veteran reported that he had had low back pain 
since the inservice injury but it had gotten worse in the past 
six months and reported having had arthritis for several years.  
A March 1979 statement from S. G. Sanders reflects that he had 
served with the veteran and the veteran had had to take 
prescribed medication for relief of arthritic pain in his hand 
and for relief of backaches.  Statements from the other four 
comrades indicate that during service the veteran had bursitis, 
arthritis, and problems with his knees.  

VA outpatient treatment (VAOPT) records of 1979 reflect that in 
March 1979 the veteran complained of arthralgia of many joints.  
He had had intermittent low back pain for several years but it 
had been persistent, along with recurrent stiffness, in the 
lumbosacral area for the last 6 weeks.  There was no lower 
extremity weakness or numbness.  He had had several episodes of 
trauma to the back over the past 10 to 20 years, and had received 
chiropractic treatment.  The assessment was low back pain of 
questionable etiology, muscle spasm being suspected.  

In July 1979 Dr. Pratt stated that on examination in June 1979 
the veteran reported his inservice injury and indicated that he 
had had nonradiating low back pain since then.  On examination he 
had decreased range of motion of the lumbosacral spine and X-rays 
revealed his back was within normal limits except for mild 
osteoarthritic changes.  The impression was mild osteoarthritis 
of the spine, possibly related to the above noted accident.  

On VA examination in October 1979 it was noted that following the 
veteran's inservice injury he had continued his military career 
without severe difficulty.  It was reported that he had been 
diagnosed as having gouty arthritis.  He had continued to have 
difficulty with a low back muscle strain and had been treated by 
VA for low back muscle spasm.  Currently, he had no signs of 
sciatic radiation or pain which would indicate a disc injury.  On 
examination he had full range of motion of the neck without pain.  
No limitation of motion of the low back was noted but he had some 
soreness of the low back muscle at the insertion into the sacrum 
but no palpable muscle spasm.  The diagnoses included mild lumbar 
back strain.  

In a December 1982 letter to a Congressman the veteran reported 
that he had recovered quickly from his inservice injury but he 
had had some pain ever since then and as the years had passed his 
back pain had worsened.  

During VA hospitalization in April 1983 X-rays revealed minimal 
degenerative changes in the lower cervical spine and moderate 
degenerative changes in the lower lumbar spine.  

In a November 1988 statement C. Lendon Suggs, a chiropractor, 
stated that he had treated the veteran since 1979 and his chief 
complaints had always been, in part, neck stiffness and low back 
pain.  He had had infrequent episodes of sciatic neuralgia 
causing much of his low back pain.  X-rays revealed 
malpositioning of C2 and C5 and degenerative osteoarthritis of 
the cervical spine as well as malpositioning of T6 and L5 and 
moderate degenerative joint disease (DJD) of the L5-S1 disc 
spacing.  

On VA examination in December 1988 the veteran reported having 
had treatment for his neck and back since 1979.  X-rays revealed 
mild osteophytes in the anterior aspects of L3 through L5, mild 
sclerotic changes of the facet joints of L5-S1 but normal disc 
spaces and vertebral alignment.  The radiological impression was 
mild to moderate DJD.  

The veteran was informed by letter in March 1989 of an RO denial 
of reopening of the claim for service connection for residuals of 
a low back injury.  The evidence received since the March 1989 
denial of reopening is listed below.  

In May 1993 Dr. Perez stated that he had treated the veteran 
since 1987 for hypertension, allergic rhinitis, and 
hypercholesterolemia.  

Treatment records from 1989 to 1993 of C. Lendon Suggs, a 
chiropractor, reflect chiropractic adjustments for, in part, the 
veteran's lumbosacral spine and cervical spine.  The clinical 
notations included cervicalgia and radiating low back and neck 
pain.  

In April 1993 Dr. Powell stated that since the inservice injury 
the veteran had been treated by several physicians in the Navy 
and VA.  

In 1993 a request for clinical records of Dr. Hardin was returned 
indicating that records of the veteran from 1966 to 1975 were not 
available.  A similar request to Dr. Hernandez was returned 
indicating that records of the veteran could not be found.  

Clinical records obtained in 1993 from Dr. Johnson reflect that 
in 1990 the veteran sustained an injury of his left knee and hip, 
and had vague tenderness of the left sacrum.  The assessment was 
soft tissue trauma.  

Clinical records obtained in 1993 from Dr. Padmanabhan of 1977 
and 1978 reflect that in July 1977 the veteran complained of neck 
and lumbar pain as well as headaches.  

In May 1993 J. L. Towns, a chiropractor, stated that the veteran 
had sought treatment in December 1976 for headaches, shoulder 
bursitis, and pain in both knees and hips.  He reported having 
had many falls and injuries during military service and had been 
injured while playing football.  An examination revealed 
misalignment at C1, C2, C7, T5, L5, and the sacroiliac.  The 
diagnoses were cervical-cranial syndrome, cervical-brachial 
neuralgia, thoracic-radiculitis, and low back pain.  He had 
received chiropractic adjustments from December 1976 to July 
1979.  

In February 1994 the veteran submitted copies of private clinical 
records which reflect that in February 1987 his inservice back 
injury was reported.  In September 1987 he complained of low back 
pain and muscle spasm.  The diagnosis was low back pain with 
radiation to the left knee, most likely due to degenerative 
changes of the lumbar spine.  In February 1988 he complained of 
soreness of the muscles in the back of his neck.  In August 1991 
he had stitches in place on the right side of his neck where a 
mass had been removed.  In August 1992 he complained of neck 
pain.  In February 1993 there was a clinical assessment of neck 
muscle spasm.  

During VA hospitalization in April 1994 it was noted that the 
veteran had a history of having been involved in a motor vehicle 
accident in 1976 and when his vehicle had been hit on the right 
side and he had hit the left side of his head on the window.  

VAOPT records in 1994 reflect treatment for, in part, gouty 
arthritis.  

Magnetic resonance imaging (MRI) of the veteran's cervical spine 
in March 1995 revealed a developmentally small spinal canal but 
no acquired changes of likely significance were identified.  The 
actual report notes that, in one view, there might, equivocally, 
be a bit of broad disc protrusion at the lower edge of the body 
of C6 but this was not substantiated on another view, and there 
was very slight asymmetry to the posterior margin of the C5-C6 
disc or its adjacent vertebral body margin, suggesting a trace of 
spondylosis on the right but this also was not a very impressive 
finding.  

In March 1995 Dr. Rozboril stated that the veteran's MRI scan 
revealed a small spinal canal which was developmental.  Because 
the spinal cord transversed the spinal canal, and his was 
smaller, there might be some increase in pressure on the nerves 
and this might explain the veteran's right arm pain.  There was 
no herniated disc or obvious blockage and this suggested that his 
symptoms could be controlled conservatively, perhaps by physical 
therapy but without surgery.  

A VAOPT record dated "3/29/95" reflects a notation of "f/u 
cracked vertebrae neck."  It was reported that he had had 
headaches and shoulder pain since his inservice injury.  He had 
numbness and a feeling of electrical shock in his right arm.  The 
assessment was DJD of the cervical spine and right cervical 
radiculopathy.  

A copy of an April 1995 prescription by Dr. Rozboril reflects 
that the veteran was to have physical therapy for his neck and 
the diagnosis was cervical spondylosis.  

A VAOPT of April 1995 reflects that the veteran complained of 
constant neck and shoulder pain that spread to the right upper 
extremity, with intermittent numbness and tingling sensation.  A 
June 1995 records at the VA Physical Medicine and Rehabilitation 
Service reflects that a March 1995 X-ray revealed degenerative 
changes of the cervical spine with osteophytes.  



Low Back

The veteran was notified in February 1979 of a rating decision of 
that same month denying service connection for contusions of the 
back but no appeal was taken from that rating action.  He was 
notified of a denial of reopening of that claim in March 1989 and 
again no appeal was taken.  Under 38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991) and 38 C.F.R. §§ 3.104, 20.302(a) (1998) a rating 
action which is not appealed is final and may not be reopened 
unless new and material evidence is presented.  New and material 
evidence is jurisdictional, i.e., if new and material evidence is 
not submitted to reopen a previously denied claim, the Board is 
without jurisdiction to adjudicate the merits.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for the 
Federal Circuit (hereinafter "Federal Circuit") held that in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) impermissibly defined "material 
evidence" as requiring, for reopening of a previously denied 
claim, that such evidence establish "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  The new 
standard established in Hodge is lower than that in Colvin and 
requires only that the new and material evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury or 
disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) (en 
banc).  If no new evidence is submitted, no further analysis of 
materiality is required since evidence which is not new can not 
be both new and material.  Smith (Russell) v. West, 12 Vet. 
App. 312, 315 (1999).  Moreover, if there is no new and material 
evidence, the Board is without jurisdiction to proceed further, 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), and there the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen a 
final previously denied claim under 38 U.S.C.A. § 5108 (West 
1991).  First, there must be evidence submitted since the last 
disallowance on any basis, i.e., on the merits or denying 
reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), which is 
new (i.e., noncumulative evidence, not redundant, and not 
previously submitted) and material (i.e., that which bears 
directly and substantially on the issue) and, by itself or 
together with evidence previously on file, must be so significant 
that it must be considered to fairly decide the merits of the 
claim.  

Second, if new and material evidence is presented, the claim is 
reopened and it must immediately determined whether, based on all 
the evidence, the reopened (not the original) claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) 
(since a reopened claim is not necessarily well grounded).  This 
is because the Hodge decision effectively decoupled the 
previously announced relationship between determinations of well 
groundedness and of new and material evidence.  Elkins v. West, 
12 Vet. App. 209, 214 (1999).  In both the determinations of 
reopening and well groundedness, the credibility of the evidence, 
but not necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the full 
weight of such evidence is not assumed. 

Third, if the reopened claim is well grounded, it must then be 
adjudicated de novo, after ensuring that the duty to assist has 
been fulfilled, and with application of the benefit-of-the-doubt 
rule.  Elkins v. West, 12 Vet. App. 209, 214-218 (1999) and 
Winters v. West, 12 Vet. App. 203, 206-06 (1999) (en banc) 
(citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)).  

The evidence on file at the time of the last denial on any basis, 
in March 1989, reflected that the veteran had had some low back 
symptomatology for several months in 1954 following an injury in 
January of that year.  However, thereafter there was no 
contemporaneous medical evidence or even lay evidence of low back 
symptoms or disability until 1979, at time which is several years 
after military service.  X-rays in 1954 of his lumbar spine, 
following the injury, were negative and arthritis of the lumbar 
spine was not radiologically document until 1979, when Dr. Pratt 
indicated that it was "possible" that mild osteoarthritis of 
the lumbar spine might be due to the inservice injury.  

Much of the evidence received since the March 1989 RO denial of 
reopening is new in the sense that it was not previously on file, 
except that the additional histories related by the veteran of 
having had continuous low back pain since the inservice injury 
are merely cumulative of same clinical history he previously 
related.  The new statement from a service comrade that the 
veteran took medication during service service for arthritis is 
simply not competent because there is no indication that the 
individual had the training, education, or experience to state or 
opine what disability was for which the veteran took any 
medication.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, the Board does note that the veteran took 
Allopurinol during service for gout but that there is no 
inservice radiological evidence of arthritis of the veteran's 
lumbar spine.  

The new clinical evidence consists of records documenting the 
veteran's continued treatment for low back disability since 1979 
but contains no contemporaneous clinical evidence prior to 1979 
relating to his low back or any medical diagnosis or opinion 
which would related the veteran's low back disability to trauma 
during service.  For example, there is no radiological evidence 
that suggests that even now the veteran has any residual of 
trauma of the lumbar spine, such as traumatic arthritis.  

Accordingly, the evidence submitted since the March 1989 RO 
denial of reopening is not both new and material for the purpose 
of reopening.  

Cervical spine

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, i.e., plausible, meritorious on its own 
or capable of substantiation, and while the claim need not be 
conclusive, only possible, there must be more than an allegation, 
there must be evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990 and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The evidence required depends upon the issue.  Where the issue 
requires medical expertise, i.e., medical causation or a medical 
diagnosis, competent medical evidence is required and not lay 
testimony (since lay persons are not competent to offer medical 
opinions) but lay evidence will suffice if the disability is of 
the type to which lay observation is competent to identify.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (no lay competence 
to provide medical opinion linking present arthritis to an 
inservice fall); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) 
(lay assertion of medical causation cannot constitute competent 
evidence for well groundedness); Layno v. Brown, 6 Vet. App. 465, 
470 (19994) (lay evidence is competent only when it addresses the 
features or symptoms of disability but not medical causation); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of nexus 
between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b) when a disease shown to be chronic in 
service (or in a presumptive period) so as to permit a finding of 
service connection, subsequent manifestations, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  However, not every symptom manifested 
during service will permit service connection of a chronic 
illness which is first shown as a clear-cut clinical entity, at 
some later date.  Demonstrating the inservice presence of a 
chronic disease requires a combination of manifestations 
sufficient to identify it and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

The third Caluza element (evidence of nexus) may be met by the 
presumptions pertaining to chronic diseases.  With respect to 
chronic diseases, 38 C.F.R. § 3.303(b) may be applied when there 
is evidence of (i) the existence of a chronic disease inservice 
or in a presumptive period (and the evidence need not be 
contemporaneous with service or a presumptive period but may be 
evidence, including lay evidence when applicable, years 
thereafter) and (ii) present manifestations of the same chronic 
disease.  Savage v. West, 10 Vet. App. 488, 495 (1997).  

When a condition during service is not chronic and there is no 
medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1998); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995); Hickson v. West, 12 Vet. App. 247 (1999) 
(replacing Hickson v. West, 11 Vet. App. 374 (1999)).  The second 
(inservice disability) and third (nexus evidence) elements in 
Caluza can be satisfied under the continuity provision of 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 'noted' 
during service or in a presumptive period; (b) evidence showing 
post-service continuity of symptomatology (evidence of treatment 
is not required); and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 193 
(1999).  Even under this regulation, medical evidence is required 
to demonstrate a relationship between current disability and the 
continuity of symptoms, if the condition is not one where lay 
observation is competent.  Clyburn v. West, 12 Vet. App. 296 
(1999). 

The evidence demonstrates that for several months the veteran had 
had some cervical spine symptomatology following an injury in 
January 1954.  Actual chronic pathology of the cervical spine was 
not found in 1954 or again in 1956.  

There is no contemporaneous medical evidence or even lay evidence 
after service of cervical spine symptoms or disability until 
1976, at time which is several years after military service.  
While since 1979 the veteran has related that he has had 
continuous symptoms of the cervical spine, even recent MRI 
testing found no evidence of trauma to the cervical spine, 
despite the presence of a congenitally small cervical spine 
canal.  There is no clinical evidence corroborating the mere 
notation of the veteran's purportedly having 'cracked' cervical 
vertebrae, as reported in March 1995.  In other words, even if 
the veteran did have a congenitally small cervical spine canal, 
which by definition would have to have pre-existed military 
service and thus rebutting the presumption of soundness at 
service entrance (while that examination was negative for 
cervical spine disability), there is no clinical evidence of 
inservice aggravation above and beyond what would be expected in 
the form of transitory symptoms associated with the acute trauma 
in 1954.  Specifically, the recent MRI in 1995 found no acquired 
changes of likely significance.  

With respect to the elements of a well grounded claim, there is 
evidence of current cervical spine disability and of acute and 
transitory symptoms during service which related to the veteran's 
cervical spine.  However, there is no competent medical evidence 
linking the current cervical spondylosis or congenitally narrow 
spinal canal to the transitory inservice symptoms.  Accordingly, 
the veteran has not presented a well grounded claim.  

ORDER

The applications to reopen the claim for service connection for 
residuals of a low back injury is denied.  

The claim for entitlement to service connection for residuals of 
a cervical spine injury, to include arthritis and congenital 
narrowing of the cervical spinal canal, is denied as not well 
grounded.  


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

